                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,
                                                           Hon. Paul L. Maloney
v.
                                                           Case No. 1:19-cr-00157
TREVON MARQUISE GATES,

      Defendant.
________________________________/

                            ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a six-count Indictment. Counts 1 and 2

charge him with conspiracy to distribute and to possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 846, and 841(a)(1); counts 3 and 4

charge him with possession of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924 (c)(1)(A)(i); and counts 5 and 6 charge him with being

a felon in possession of a firearm, in violation of 18 U.S.C. § 922 (g)(1). Given the

nature of the charges, there is a statutory rebuttable presumption in favor of

detention.

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on July 11, 2019, at which

defendant was represented by counsel.
      Having considered the information presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has rebutted the presumption of

detention regarding risk of non-appearance and danger to the community. The Court

also finds, as explained on the record, that the government has sustained its burden

of proving, by preponderant evidence, that defendant poses a significant risk of non-

appearance and by clear and convincing evidence that he is a danger to the

community. Further, the Court finds that there is no condition or combination of

conditions of release that will ensure the safety of the community or the appearance

of the defendant. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on July 11, 2019.


Date July 12, 2019                                   /s/ Phillip J. Green
                                                    PHILLIP J. GREEN
                                                    United States Magistrate Judge




                                         2
